Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 01/14/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Tony Chang (Reg. No. 73,240) on 02/08/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 7-8, 15-16 and 20 are canceled.
Claims 1-6, 9-14, 17-19 and 21 are pending.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1.  A method for video decoding in a decoder, comprising:
determining, according to a flag signaled for a first block, whether a first motion vector, for coding the first block in a current picture that is adjacent to a second block in the current picture, is to be obtained by performing a motion vector refinement process using an initial motion vector for the first block as a starting point, the first block being consecutively prior to the second block in a decoding order;
constructing, by processing circuitry of the decoder, a list of candidate motion vector predictors according to prediction information of neighboring blocks adjacent to the second block, wherein a candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first motion vector is determined to be obtained by performing the motion vector refinement process;
determining, by the processing circuitry of the decoder based on the list of candidate motion vector predictors, a second motion vector for the second block; and
reconstructing the second block according to the second motion vector for the second block,
wherein the method further comprises:
identifying the initial motion vector by a first processing stage implemented by the processing circuitry of the decoder;
deriving the first motion vector based on the initial motion vector by a second processing stage implemented by the processing circuitry of the decoder; and
reconstructing the first block according to the first motion vector by a third processing stage implemented by the processing circuitry of the decoder, and
wherein, while the constructing the list of candidate motion vector predictors is performed by the first processing stage, the deriving the first motion vector based on the initial motion vector is performed by the second processing stage.

2.  The method of claim 1, wherein 
the candidate motion vector predictor from the first block is available for inclusion in the list when the first block and the second block are included in different coding tree units, different slices, or different tiles.

3.  The method of claim 1, wherein:
the candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first block is coded according to one of a merge mode and a skip mode.

4.  The method of claim 1, wherein
the candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first block is coded according to a bi-lateral prediction mode.

5.  The method of claim 1, wherein


6.  The method of claim 1, further comprising:
determining the first motion vector is to be obtained by performing the motion vector refinement process in a case that the first block is coded according to one of a decoder side motion vector refinement mode and a frame-rate up-conversion mode.

7-8. .

9.  An apparatus for video decoding, comprising:
processing circuitry configured to:
determine, according to a flag signaled for a first block, whether a first motion vector, for coding the first block in a current picture that is adjacent to a second block in the current picture, is to be obtained by performing a motion vector refinement process using an initial motion vector for the first block as a starting point, the first block being consecutively prior to the second block in a decoding order;
construct a list of candidate motion vector predictors according to prediction information of neighboring blocks adjacent to the second block, wherein a candidate motion vector predictor from the first block is unavailable for inclusion in the list in a 
determine, based on the list of candidate motion vector predictors, a second motion vector for the second block; and
reconstruct the second block according to the second motion vector for the second block,
wherein the processing circuitry is further configured to perform:
identifying the initial motion vector by a first processing stage implemented by the processing circuitry;
deriving the first motion vector based on the initial motion vector by a second processing stage implemented by the processing circuitry; and
reconstructing the first block according to the first motion vector by a third processing stage implemented by the processing circuitry, and
wherein, while the constructing the list of candidate motion vector predictors is performed by the first processing stage, the deriving the first motion vector based on the initial motion vector is performed by the second processing stage.

10.  The apparatus of claim 9, wherein 
the candidate motion vector predictor from the first block is available for inclusion in the list when the first block and the second block are different coding tree units, different slices, or different tiles.

11.  The apparatus of claim 9, wherein 


12.  The apparatus of claim 9, wherein 
the candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first block is coded according to a bi-lateral prediction mode.

13.  The apparatus of claim 9, wherein 
a candidate motion vector predictor from a third block is used as a substitute of the candidate motion vector predictor from the first block in a case that the candidate motion vector predictor from the first block is unavailable for inclusion in the list, the third block being adjacent to the first block and prior to the first block in the decoding order.

14.  The apparatus of claim 9, wherein processing circuitry is further configured to:
determine the first motion vector is to be obtained by performing the motion vector refinement process in a case that the first block is coded according to one of a decoder side motion vector refinement mode and a frame-rate up-conversion mode.

15-16. .


determining, according to a flag signaled for a first block, whether a first motion vector, for coding the first block in a current picture that is adjacent to a second block in the current picture, is to be obtained by performing a motion vector refinement process using an initial motion vector for the first block as a starting point, the first block being consecutively prior to the second block in a decoding order;
constructing a list of candidate motion vector predictors according to prediction information of neighboring blocks adjacent to the second block, wherein a candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first motion vector is determined to be obtained by performing the motion vector refinement process;
determining, based on the list of candidate motion vector predictors, a second motion vector for the second block; and
reconstructing the second block according to the second motion vector for the second block,
wherein the instructions when executed by the computer for video decoding further cause the computer to perform:
identifying the initial motion vector by a first processing stage implemented by the computer executing the instructions;
deriving the first motion vector based on the initial motion vector by a second processing stage implemented by the computer executing the instructions; and
reconstructing the first block according to the first motion vector by a third processing stage implemented by the computer executing the instructions, and
wherein, while the constructing the list of candidate motion vector predictors is performed by the first processing stage, the deriving the first motion vector based on the initial motion vector is performed by the second processing stage.

18.  The non-transitory computer-readable medium of claim 17, wherein
the candidate motion vector predictor from the first block is available for inclusion in the list when the first block and the second block are included in different coding tree units, different slices, or different tiles.

19.  The non-transitory computer-readable medium of claim 17, wherein the instructions when executed by the computer for video decoding further cause the computer to perform:
determining the first motion vector is to be obtained by performing the motion vector refinement process in a case that the first block is coded according to one of a decoder side motion vector refinement mode and a frame-rate up-conversion mode.

20. .

21.  The non-transitory computer-readable medium of claim 17, wherein



REASON FOR ALLOWANCE



The claimed invention is a method/an apparatus for video decoding with a distinct combination of  limitations (emphasis added):  “determining, according to a flag signaled for a first block, whether a first motion vector, for coding the first block in a current picture that is adjacent to a second block in the current picture, is to be obtained by performing a motion vector refinement process using an initial motion vector for the first block as a starting point, the first block being consecutively prior to the second block in a decoding order; constructing, by processing circuitry of the decoder, a list of candidate motion vector predictors according to prediction information of neighboring blocks adjacent to the second block, wherein a candidate motion vector predictor from the first block is unavailable for inclusion in the list in a case that the first motion vector is determined to be obtained by performing the motion vector refinement process; determining, by the processing circuitry of the decoder based on the list of candidate motion vector predictors, a second motion vector for the second block; and reconstructing the second block according to the second motion vector for the second block., wherein the method further comprises: identifying the initial motion vector by a first processing stage implemented by the processing circuitry of the decoder; deriving the first motion vector based on the initial motion vector by a second processing stage implemented by the processing circuitry of the decoder; and reconstructing the first block according to the first motion vector by a third processing stage implemented by the processing circuitry of the decoder, and wherein, while the constructing the list of candidate motion vector predictors is performed by the first processing stage, the deriving the first motion vector based on the initial motion vector is performed by the second processing stage.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6, 9-14, 17-19 and 21 are allowed.




CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488